Citation Nr: 0606596	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  03-01 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of accrued benefits for the period 
prior to March 1, 2000, on the basis of a grant of service 
connection for post-traumatic stress disorder as of August 4, 
1998, for accrued purposes.  

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another or for 
being housebound, for purposes of accrued benefits.  

4.  Entitlement to increased nonservice-connected death 
pension benefits.  



WITNESSES AT HEARING ON APPEAL

Appellant and niece


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran, who served on active duty from November 1942 to 
January 1946, died on March [redacted], 2002.  The appellant in this 
matter is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, denying the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and eligibility for Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.  In its notice 
letter of June 2002, the RO referenced the aforementioned 
actions, as well as its award of nonservice-connected 
disability widow's pension benefits and a denial of accrued 
benefits.  A notice of disagreement with the RO's actions set 
forth in its June 2002 letter was received by the RO in July 
2002.  

By rating decision of the RO in December 2002, service 
connection for post-traumatic stress disorder (PTSD) was 
granted for purposes of accrued benefits, effective from 
August 4, 1998; basic eligibility to Dependents' Educational 
Assistance under Chapter 35 was established; and special 
monthly compensation based on the need for aid and attendance 
or for being housebound, for purposes of accrued benefits, 
was denied.  Received by the RO in January 2003 was the 
appellant's notice of disagreement with the denial of her 
claim for accrued benefits for special monthly compensation.  
Such was followed by the RO's issuance of a statement of the 
case in April 2003 with respect to the issues of entitlement 
to accrued benefits for a period in excess of two years prior 
to the veteran's death and entitlement to increased VA death 
pension benefits.  The appellant's substantive appeal as to 
those matters and the denial of service connection for the 
veteran's death was received by the RO in June 2003.  

The issues of the appellant's entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another or for being housebound, for purposes 
of accrued benefits, and for increased death pension 
benefits, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's death occurred in March 2002 due to a left 
temporal oligoastrocytoma.

2.  During the veteran's lifetime, service connection was not 
established for any disability; following his death, 
entitlement to service connection for PTSD, effective from 
August 4, 1998, for purposes of accrued benefits, was 
established and accrued benefits were paid to the appellant 
on that basis for the two-year period beginning on March 1, 
2000.  

3.  There is no showing of a left temporal oligoastrocytoma 
in service, within the one-year period following the 
veteran's discharge from service, or for many, many years 
following the veteran's separation from service.  

4.  No competent evidence links the veteran's fatal left 
temporal oligoastrocytoma to his period of service or any 
event thereof.  

5.  A disability of service origin did not cause or 
contribute substantially or materially to the veteran's 
death. 

6.  The appellant's claim for accrued benefits for the period 
prior to March 1, 2000, on the basis of the grant of service 
connection for PTSD, effective from August 4, 1998, for 
accrued benefits purposes, is without legal merit.  


CONCLUSIONS OF LAW

1.  Disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.312, 3.326 
(2005).

2.  Payment of accrued benefits for the period prior to March 
1, 2000, on the basis of a grant of service connection for 
PTSD, effective from August 4, 1998, for accrued benefits 
purposes, is barred by law.  38 U.S.C.A. § 5121, as in effect 
prior to December 16, 2003; 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his or her 
possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the appellant by 
the RO in June 2002 and December 2004 advised her of the 
existence of the VCAA and its requirements in terms of the 
claims herein on review.  It, too, is noteworthy that the 
appellant does not challenge the sufficiency of such notice.  
Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development, and it is noted that 
service medical records of the veteran were destroyed by fire 
at the National Personnel Records Center and supplemental 
records of inservice treatment are unavailable, albeit 
through no fault of the veteran or the appellant.  That 
notwithstanding, in all, the Board finds that VA has 
satisfied its duties under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
reasonably affects the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Service Connection for Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as a 
malignant tumor, if manifested to the required degree within 
one year following the veteran's separation from active duty; 
or one that is proximately due to or the result of or being 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For service connection for a particular disability to be 
granted the evidence must establish that the veteran had 
such disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet.App. 415, 419 (1998). 

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is 
inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(b), (c). 

Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  
Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment 
of health to an extent that would render the person 
materially less capable of resisting the effects of other 
disease or injury primarily causing death. 

The record reflects that the veteran died on March [redacted], 2002, 
at the age of 79 years.  The certificate of death indicates 
that the cause of death was a left temporal oligoastrocytoma.  
No autopsy was performed.  During the veteran's lifetime, 
service connection was not established for any disability.  

Evidence of a left temporal oligoastrocytoma is not 
demonstrated in service, within the one-year period 
immediately following the veteran's discharge from service in 
January 1946, or for many years thereafter.  In fact, the 
existence of the veteran's left temporal oligoastrocytoma was 
not objectively identified until December 2001.  It, too, is 
noteworthy that no medical professional has specifically 
linked through findings or opinions any disorder responsible 
for the veteran's death to his period of military service or 
any event thereof.  Similarly, no medical professional has 
set forth findings or opinions to the effect that the 
veteran's PTSD, although evaluated as 100 percent disabling 
for several years prior to his death, contributed 
substantially or materially to the production of his death or 
was otherwise representative of a contributory cause of his 
death.  The undersigned acknowledges the testimony of the 
appellant and the veteran's niece to the contrary, 
particularly the statements offered that the veteran was 
observed to have suffered from headaches beginning in the 
1950s.  However, it is significant that the headaches which 
were noted to have bothered the veteran beginning in the 
1950s are not clinically demonstrated, nor has any medical 
professional ascribed any significance to their reported 
presence in the development of the veteran's fatal brain 
tumor.  Moreover, neither the appellant nor the veteran's 
niece is shown to be in possession of the necessary medical 
background or training so as to render competent their 
opinions as to medical diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 495 (1992).

In light of the foregoing, it is concluded that a 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  Denial of the benefit sought is 
therefore required.

Accrued Benefits

The law governing claims for accrued benefits provides that, 
upon the death of a veteran, his lawful surviving spouse may 
be paid periodic monetary benefits for a period of not more 
than two years to which he was entitled at the time of his 
death, and which were due and unpaid, based on existing 
rating decisions or other evidence that was on file when he 
died.  38 U.S.C.A. § 5121, as in effect prior to December 16, 
2003; 38 C.F.R. § 3.1000.

For informational purposes only, the Board notes that 
Congress recently amended 38 U.S.C.A. § 5121 to repeal the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  This change applies only to deaths occurring on or 
after the date of enactment, December 16, 2003.  Because the 
veteran died before the date of enactment, this change in the 
law does not apply in this case.  See Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 
2003), codified at 38 U.S.C. § 5121(a).

For a claimant to prevail in an accrued benefits claim, the 
record must show the following: (1) The appellant has 
standing to file a claim for accrued benefits (see 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000); (2) the service person 
had a claim pending at the time of his death (see 38 U.S.C.A. 
§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 
1998); (3) the service person would have prevailed on his 
claim if he had not died (Id.); and (4) the claim for accrued 
benefits was filed within one year of the service person's 
death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).

In this instance, the RO by rating action in December 2002 
granted entitlement to service connection for PTSD, for 
purposes of accrued benefits, effective as of August 4, 1998.  
Benefits were then paid to the appellant for the two-year 
period from March 1, 2000, through the date of the veteran's 
death.  Such award was made to the appellant in a lump sum 
check, and although such check was returned to the RO 
uncashed, the record reflects that, at the appellant's 
request, it was reissued and subsequently cashed.  That being 
the case, the appellant's claim for payment of accrued 
benefits on the basis of the RO's grant of entitlement to 
service connection for PTSD, for accrued purposes, is without 
legal merit and is barred by law.  Denial of such benefit is 
therefore required.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Payment of accrued benefits for the period prior to March 1, 
2000, on the basis of a grant of service connection for PTSD 
as of August 4, 1998, for accrued purposes, is denied.  




REMAND

By rating action in December 2002, entitlement of the 
appellant to special monthly compensation based on aid and 
attendance or housebound criteria, for purposes of accrued 
benefits, was denied, for which the appellant filed a notice 
of disagreement in January 2003.  No statement of the case 
was then ever prepared that dealt specifically with such 
matter, in contravention of the holding in Manlincon v. West, 
12 Vet.App. 238 (1999).  Remand is thus required for 
corrective action.

In addition, the appellant seeks a higher rate of death 
pension benefits.  While the RO has developed and adjudicated 
this issue, it has done so without regard to the appellant's 
primary focus; that is, her entitlement to the requested 
benefits is based on her claimed need for the regular aid and 
attendance of another person or on the basis of being 
housebound.  Specific reference is made by her in the record 
with respect to an alleged worsening of her vision problems, 
undue stress, and diabetes mellitus.  Further development of 
this issue is deemed to be in order, prior to the Board's 
entry of a final decision on this matter.  

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159, the appellant must be notified 
in writing of what information and 
evidence are still needed to substantiate 
her claims of entitlement to special 
monthly compensation based on aid and 
attendance or housebound criteria, for 
purposes of accrued benefits, and to an 
increased rate of death pension benefits 
on the basis of special monthly pension 
due to the need for the regular aid and 
attendance of another or for being 
housebound.  The appellant must also be 
notified what portion of any necessary 
evidence VA will secure, and what portion 
she herself must submit.  Finally, she 
must be advised to submit all pertinent 
evidence not already on file that she has 
in her possession, and that, if 
requested, VA will assist her in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  

2.  The appellant must be furnished a 
statement of the case regarding the RO's 
December 2002 denial of her claim for 
special monthly compensation based on aid 
and attendance and housebound criteria, 
for purposes of accrued benefits.  The 
appellant is hereby advised that if she 
wishes to perfect an appeal as to that 
matter, she must file a substantive 
appeal within 60 days of the issuance of 
the statement of the case.  

3.  Thereafter, the appellant is to be 
afforded a VA medical examination in 
order to determine her entitlement to 
special monthly pension based on aid and 
attendance and housebound criteria.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the appellant's 
history and current complaints, as well 
as a comprehensive physical examination 
and any and all indicated diagnostic 
testing deemed necessary by the examiner.  
All pertinent diagnoses must be set 
forth.  

4.  Lastly, the claim for entitlement to 
increased death pension benefits, to 
include the question of whether special 
monthly pension is warranted on the basis 
of aid and attendance and/or housebound 
criteria, must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the appellant perfects an appeal as to 
her claim for accrued benefits for 
special monthly compensation, such matter 
must also be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the appellant's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


